The argument of which complaint is made had reference to the witness Davis who testified that he had been told by Eddie Groves that it was he (Groves) who sold the liquor to Tarver. The comment of the State's attorney was that Davis, in making the statement, was either a liar or worse than a liar, and that he was willing to see an innocent man go to jail. The remarks of counsel are not deemed such as would authorize a review in the absence of objection at the time they were made. It is true that undignified abuse of a witness may and has in some instances resulted in a reversal. The complaint of the remarks is not regarded such as could be reviewed in the absence of exception at the time they were made.
The motion for rehearing is overruled.
Overruled.